DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 9, 10, 20 are objected to because of the following informalities:
  
Claim 2, line 2 needs a period at the end of the sentence.

Claim 9, lines 1-2, “the combustion” in two instances should be “the smoldering combustion”.

Claim 10, line 2, “a zone of smoldering combustion” should be “the zone of smoldering combustion”.

Claim 20, line 1 recites “forcing air”, which is intended to be the oxidant of Claim 1 but air is mentioned as the oxidant source in Claim 16.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 17, 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6, line 2, recites the limitation “the porous matrix”.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7, lines 3-4 recites the limitation "the porous matrix".  There is insufficient antecedent basis for this limitation in the claim.

Claim 7, line 5 recites the limitation "the confinement bed".  There is insufficient antecedent basis for this limitation in the claim because Claim 7 recites either a permanent or semi-permanent confinement bed and therefore “the confinement bed” is unclear.

Claim 7, line 1 describes forming a permanent or a semi-permanent confinement bed, but the specification does not describes what is considered a “confinement bed”.

As to Claim 17, the claim requires creating a vacuum to suck oxidant through the mixture.  Although this is supported by the specification, the specification gives no more detail and it is unclear how these steps are performed.  That is, the method steps here do not adequately describe the method steps used to perform this step.

Claim 22, lines 1-2 recites the limitation "the porous matrix".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 5, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grant (WO2017/091623) and in view of Lee (US Pub.: 2014/0288833).
Grant describes a method for destroying liquid organic contaminants (abstract) or a mixture of an organic liquid and porous matrix mixture (para. 49) in a smoldering combustion reaction (title) in the presence of forced oxidant (para. 4).   The treatment involves heating at least a portion of a first volume of the organic liquid so as to initiate self-sustaining smoldering combustion of the first volume of organic liquid and propagation of the reaction (para. 4).
The smoldering is performed in an impoundment (para. 49, 41) to cause destruction of the organic (para. 16).  
	Grant does not teach that the organic waste/porous matrix mixture contains an acid progenitor.
	The specification of this application does not specifically define an acid-progenitor for gives some examples.
	Lee describes a contaminated soil (title and abstract) and explains that contaminated soil typically contains mining residue (Embodiments 1-19 and Claim 2) and is at an acidic pH (embodiments 1-19).  This type of contaminated soil can be considered an acid-progenitor.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that some of the contaminated soil of Grant includes mining residue at an acidic pH, as taught by Lee because Grant describes treating soil contaminated and Lee explains that soils are known to contain mine tailing at acidic pH.

	As to Claim 3, Grant teaches that the impoundment is a depression (see Fig. 3, 12).

	As to Claim 4, Grant teaches a continuous process (para. 38).

	As to Claim 5, Grant teaches use of a mixer to mix the blend materials described above (para. 49).

	As to Claim 7, Grant teaches feeding the waste into an impoundment, mixing stabilizers and heating the mixture (para. 49).  The impoundment can be considered a semi-permanent bed.  Contaminant feed is continuous (para. 38, 44, 46).  
	As to Claim 8, Grant teaches that the organic material is a liquid (para. 21, 22).

	As to Claim 9, Grant teaches that the treatment is a smoldering that propagates but is not capable of producing a flame (para. 21). The combustion is used to propagate away from the point of ignition (para. 22). 

	As to Claim 10, Grant teaches smoldering combustion is maintained in a zone (see Fig. 5) and has a continuous path of contaminated soil for propagation of the smoldering combustion (para. 45).

	As to Claim 11, Grant teaches that their smoldering combustion is propagated through use of internal thermal energy (para. 44). Grant explains that the heating is done by direct physical contact (para. 26, defining “conductive heating”, which is used in para. 49 of the reference).

	As to Claim 12, Grant teaches that the heating step used (above) is convective heating (para. 49).

	As to Claims 13 and 14, Grant teaches that a heating source 45 may be placed in-line with the supplied oxidant to supply convective heat to the admixture. Convective heating sources may also be positioned within the impoundment 41 or within the walls of the impoundment 41. Additionally, an internal heating source 46 may be placed within the impoundment 41 to supply conductive or radiative heat for ignition and maintenance of smoldering. As shown in Fig. 6, the internal conductive / radiative heating source 46 may be placed towards the bottom of the impoundment 41 to propagate a "bottom-to-top" combustion front 47 (para. 49).  Alternatively, the heating source may be external to the mixture (para. 41).

	As to Claims 15 and 31, Grant teaches use of radiative heating positioned in the impound (para. 49). This can be considered “coupled to the mixture”.

	As to Claim 16, Grant teaches injection of air through air supply ports (para. 49).

Claims 17, 18, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grant and Lee as applied to claim 1 above, and further in view of Grant (US Pub.: 2012/0272878), Grant II.
Grant II describes a method of treating organic material with a porous matrix (abstract) using a smoldering combustion (abstract) by supplying the waste using a first conveyor belt (see Fig. 10, 102).  The organic and porous matrix mixture is mixed using a rotating helical blade (para. 21).  Furthermore, after treatment, Grant II explains that the waste is then removed using a second conveyor belt (see Fig. 10, 108).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mix the waste and porous matrix using a helical mixer and feed, followed by removing the treated waste using a first conveyor, followed by using a second conveyor, as taught by Grant II for use with waste treatment of Grant and Lee because these means of feeding, treating and completing treatment of organic waste is known to be an effective means of performing these steps.

As to Claim 17, Grant II describes creating a vacuum to suck oxidant through the mixture (para. 23).

As to Claim 19, Grant II describes smoldering combustion of the waste at a temperature from 200-2,000 degrees C (para. 29).

As to Claim 20, Grant II describe feeding air through the mixture at a velocity of 0.0001 to 100 cm/sec (para. 29).

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grant and Lee as applied to claim 1 above, and further in view of Rockwell (US Pub.: 2014/0241806).
Rockwell describes a class of smoldering-promoting additives, includes acids other organics (para. 34).  Since these are promoting additives, they can be considered catalysts. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a smolding catalyst, as taught by Rockwell for use with the process of Grant and Lee because these smoldering-promoting additives are known to effectively aid smoldering.
Allowable Subject Matter
Claim 2 is would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	As to Claim 2, Lee (US Pub.: 2014/0288833) describes a contaminated soil (title and abstract) and explains that contaminated soil typically contains mining residue (Embodiments 1-19 and Claim 2) and is at an acidic pH (embodiments 1-19).  Lee does not disclose that the soil, which contains mine tailings contains sulfur however.
	
	Claim 4 depends from Claim 2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

April 7, 2022